Title: To George Washington from Major General Alexander McDougall, 21 November 1779
From: McDougall, Alexander
To: Washington, George


        
          Sir,
          west point 21st Novr 1779
        
        I am much obliged to your Excellency for the discretionary permission given to me in your favor of the 17th, to attempt a Cure of my Complaint. Upon considering the matter I find it will be most advancive of my design to be freed from Command; as I can pursue the experiment without interruption which is Necessary to its produ[c]ing the desired effect. some circumstances beside those I mentioned to yr Excellency in a former Letter induce me, to prefer Fish-Kill. I wish to be informed whether I am to leave the Command of this Post, to Genl Patterson, or wait to be releived by A Major Genl. I am with great truth, & regard, Your Excellencys Humble Servt.
      